     Case 2:16-cv-02228-GMN-VCF Document 66 Filed 04/15/19 Page 1 of 4



   Sheri M. Thome
 1 Nevada Bar No. 8657
   Chad C. Butterfield
 2 Nevada Bar No. 10532
   WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP
 3 300 South 4th Street, 11th Floor,
   Las Vegas, NV 89101
 4 Telephone: 702.727.1400
   Facsimile: 702.727.1401
 5
   Michael D. Mandel (admitted pro hac vice)
 6 (California SBN #216934)
   John A. Van Hook SBN (pro hac vice)
 7 (California SBN #205067)
   MCGUIREWOODS LLP
 8 1800 Century Park East
   8th Floor
 9 Los Angeles, CA 90067-1501
   Telephone: 310.315.8200
10 Facsimile: 310.315.8210

11 Attorneys for Defendant
   BANK OF AMERICA, N.A.
12
   (Additional counsel appear on following page)
13

14                             UNITED STATES DISTRICT COURT
15                                    DISTRICT OF NEVADA
16

17 MAUREEN CLARK and SONYA                         CASE NO. 2:16-cv-02228-GMN-VCF
   ALEXANDER, individually, and on behalf of
18 all others similarly situated,                  STIPULATION TO EXTEND TIME FOR
                                                   PARTIES TO RE-SUBMIT PROPOSED
19                Plaintiff,                       NOTICE AND CONSENT-TO-SUE
                                                   FORMS
20         vs.
                                                   Complaint Filed:    September 21, 2016
21 BANK OF AMERICA CORPORATION,

22                Defendant.
23

24

25

26
27

28
     STIPULATION TO EXTEND TIME FOR PARTIES TO RE-SUBMIT PROPOSED NOTICE AND CONSENT-TO-
                                          SUE FORMS
     Case 2:16-cv-02228-GMN-VCF Document 66 Filed 04/15/19 Page 2 of 4



   Don Springmeyer
 1 Nevada Bar No. 1021
   Bradley S. Schrager
 2 Nevada Bar No 10217
   WOLF, RIFKIN, SHAPIRO, SCHULMAN & RABKIN, LLP
 3 3556 E. Russell Road, Second Floor
   Las Vegas, Nevada 89120
 4 Telephone: 702.341-5200
   Facsimile: 702.341.5300
 5 dspringmeyer@wrslawyers.com
   bschrager@wrslawyers.com
 6

 7 Kevin J. Stoops (admitted pro hac vice)
   (Michigan SBN # P64371)
 8 SOMMERS SCHWARTZ, P.C.
   One Towne Square, 17th Floor
 9 Southfield, Michigan 48076

10 Telephone: 248.236.5752
   Facsimile: 248.936.2143
11 kstoops@sommerspc.com

12 Jason T. Brown (admitted pro hac vice)
   (New Jersey SBN# 035921996)
13 Nicholas Conlon (admitted pro hac vice)
   (New Jersey SBN# 034052013)
14
   BROWN, LLC
15 111 Town Square Place, Suite 400
   Jersey City, NJ 07310
16 Telephone: 201 630.0000
   jtb@jtblawgroup.com
17 nicholasconlon@jtblawgroup.com

18 Attorneys for Plaintiffs MAUREEN CLARK and
   SONYA ALEXANDER
19

20

21

22

23

24

25

26
27

28
     84781847.1                              1
     STIPULATION TO EXTEND TIME FOR PARTIES TO RE-SUBMIT PROPOSED NOTICE AND CONSENT-TO-
                                          SUE FORMS
 1                                               RECITALS

 2          On September 21, 2016, Plaintiffs MAUREEN CLARK and SONYA ALEXANDER

 3 (“Plaintiffs”) filed a putative class and collective action complaint in the United States District

 4 Court, District of Nevada (Dkt. #1);

 5          On June 22, 2018, Plaintiffs filed their Second Amended Class and Collective Complaint

 6 (Dkt. #52);

 7          On March 31, 2019, the Court granted Plaintiffs’ Pre-Discovery Motion for Conditional

 8 Certification Pursuant to 29 U.S.C. § 216(b) and ordered the parties to meet and confer to correct

 9 certain deficiencies the Court identified in Plaintiffs’ proposed notice to putative collective

10 members, and to resubmit the proposed notice and consent-to-sue forms for the Court’s approval

11 within fourteen days, which falls on the pressent date of April 15, 2019 (Dkt. #65);

12          The Parties have met and conferred to prepare revised proposed notice and consent-to-sue

13 forms, but have not yet agreed upon final versions for submission to the Court. The Parties are

14 confident that if given seven (7) more days to confer, they will reach an agreement on revised

15 documents to file for the Court’s aproval;

16                                            STIPULATION

17          NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between

18 Plaintiffs and Defendant, through their respective undersigned counsel of record, that:
19          1. The Parties will have until April 22, 2019 to resubmit the proposed notice and consent-

20               to-sue forms for the Court’s approval, an extension of 7 days;

21          IT IS SO STIPULATED.
22 DATED: April 15, 2019                   WOLF, RIFKIN, SHAPIRO, SCHULMAN &
                                           RABKIN, LLP
23

24
                                                By:       /s/ Don Springmeyer
25                                                        Don Springmeyer, Esq.
26                                                        Attorneys for Plaintiffs
                                                          MAUREEN CLARK and SONYA
27                                                        ALEXANDER
28
                                                      2
     STIPULATION TO EXTEND TIME FOR PARTIES TO RE-SUBMIT PROPOSED NOTICE AND CONSENT-TO-
                                          SUE FORMS
 1 DATED: April 15, 2019                   MCGUIREWOODS LLP

 2                                             By: _____/s John Van Hook______________________
                                                        Michael D. Mandel, Esq.
 3                                                      John A. Van Hook, Esq.
 4
                                                          Attorneys for Defendant
 5                                                        BANK OF AMERICA, N.A.
 6

 7                                    CERTIFICATE OF SERVICE
 8
            I hereby certify that on this 15th day of April, 2019, a true and correct copy
 9
     of STIPULATION TO EXTEND TIME FOR PARTIES TO RE-SUBMIT PROPOSED
10
     NOTICE AND CONSENT-TO-SUE FORMS; was served via the United States District Court
11
     CM/ECF system on all parties or persons requiring notice.
12

13
                                              By /s/ Christie Rehfeld
14                                               Christie Rehfeld, an Employee of
                                                 WOLF, RIFKIN, SHAPIRO, SCHULMAN &
15                                               RABKIN, LLP
16

17

18
19

20

21

22

23

24

25

26
27

28
                                                      3
     STIPULATION TO EXTEND TIME FOR PARTIES TO RE-SUBMIT PROPOSED NOTICE AND CONSENT-TO-
                                          SUE FORMS
 1
                                      UNITED STATES DISTRICT COURT
 2
                                             DISTRICT OF NEVADA
 3

 4 MAUREEN CLARK and SONYA                                   CASE NO. 2:16-cv-02228- GMN-VCF
   ALEXANDER, individually, and on behalf of
 5 all others similarly situated,                            [PROPOSED] ORDER GRANTING
                                                             STIPULATION TO EXTEND TIME FOR
 6                     Plaintiff,                            PARTIES TO RE-SUBMIT PROPOSED
                                                             NOTICE AND CONSENT-TO-SUE
 7            vs.                                            FORMS
 8 BANK OF AMERICA CORPORATION,

 9                     Defendant.                            Complaint Filed:        September 21, 2016
10

11                                           [PROPOSED] ORDER
12            Based on the Stipulation of the Parties and good cause appearing, the Court hereby
13 GRANTS the Parties’ Stipulation to Extent Time to Re-submit Proposed Notice and Consent-to-

14 Sue Forms, and Orders as follows:

15            1. The Parties will have until April 22, 2019 to resubmit the proposed notice and consent-
16                  to-sue forms for the Court’s approval, an extension of 7 days;
17
              IT IS SO ORDERED.
18
19            DATED this _____
                           15 day of April, 2019.

20

21                                                      Gloria M. Navarro, Chief Judge
                                                        UNITED STATES DISTRICT COURT
22

23

24

25

26
27

28
     94341043.1                                          1
         [PROPOSED] ORDER GRANTING STIPULATION TO EXTEND TIME FOR PARTIES TO RE-SUBMIT
                           PROPOSED NOTICE AND CONSENT-TO-SUE FORMS
